People v Christopher P. (2016 NY Slip Op 00904)





People v Christopher P.


2016 NY Slip Op 00904


Decided on February 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2016

Friedman, J.P., Acosta, Andrias, Saxe, Feinman, JJ.


184 1020/13

[*1]The People of the State of New York, Respondent,
vChristopher P., Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Laura Boyd of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Brian R. Pouliot of counsel), for respondent.

Judgment, Supreme Court, New York County (Eduardo Padro, J.), rendered September 5, 2014, as amended September 11, 2014, convicting defendant, upon his plea of guilty, of robbery in the first degree, adjudicating him a youthful offender, and sentencing to a term of 1  to 4 years, to run consecutively to a sentence imposed in Bronx County on May 5, 2014, unanimously modified, on the law, to the extent of directing that the sentence run concurrently with the Bronx sentence, and otherwise affirmed.
By adjudicating defendant a youthful offender and sentencing him to a term of 1  to 4 years, to run consecutively to a sentence of one to three years on another YO adjudication, the court effectively imposed an aggregate term in excess of four years for two YO adjudications. The imposition of consecutive terms with an aggregate term of more than the normal YO maximum of four years "is inconsistent with the underlying concept of youthful offender treatment and it is unrealistic to conclude that one eligible for such treatment requires prolonged confinement to achieve the objectives of the legislation" (People v David H., 70 AD2d 205, 207 [3d Dept 1978]; accord People v Jorge N.T., 70 AD3d 1456, 1457-1458 [4th Dept 2010], lv denied 14 NY3d 889 [2010]; People v Matthew John G., 60 AD2d 919 [2d Dept 1978]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 9, 2016
CLERK